Title: To Thomas Jefferson from Albert Gallatin, 24 August 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     New York 24th August 1805
                  
                  I enclose 1st. a letter from Mr Crowninshield in which he gives a decided opinion in favor of Kittredge—2dly a letter from L. Bond collector of the newly erected district of Miami, in which he gives his opinion in favor of the Rapids for the port of entry, and an Act for your signature making the River Miami the port. I thought it better not confine it to the Rapids alone, as experience & the settlement of the country may hereafter induce some alteration. Will you have the goodness to return the act with your signature and Bond’s letter?
                  With respect & attachment Your obedt. Sevt.
                  
                     Albert Gallatin
                     
                  
               